Title: To Benjamin Franklin from Louis-Casimir, Baron de Holtzendorff, 11 September 1779
From: Holtzendorff, Louis-Casimir, baron de
To: Franklin, Benjamin


à paris Ruë du faubourg St. Denisle 11e. Septembre 1779./. 
Le Baron de Holtzendorff s’etant rendû hier à Passy, pour avoir l’honneur de conférer avec Monsieur Franklin sur un objet important, et n’ayant pas eû celui de trouver ce Ministre, il Le prie, afin de ne pas risquer inutilement un autre voyage, de vouloir bien lui indiquer un jour de la semaine prochaine et l’heure de sa commodité pour être seur de le trouver: le Baron attendra avec une vive impatience la reponse de Monsieur Franklin.
